Special verdict, submitting this- question : “ Whether a joint shipper be liable to general average, for the expences arising by capture V’
Judgment for the plaintiff.
The plaintiff paid the expences incurred by the capture, for the-common benefit of all concerned in the vessel and cargo. The action was to recover an equal proportion from the defendant, who-was concerned iu the cargo. The vessel was released after a considerable detention.
Note. If a- ship is taken by force, and carried into some port, and the crew remains on board to take care of her, and reclaim her, not only the charges of’ such reclaiming shall be brought into an-average, but the wages and expences-of the ship’s company, during her arrest, and from the time of her capture, and being disturbed on her voyage Beawes, 137. Park, 124. AH concerned in ship, freight, and cargo, are to bear an equal or proportional part of the loss, and' it must be made good by the insurers, in such proportions as they have under,. written. General, or gross average and contribution, are synonymous terms. See' Bark’s system.